DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicants’ response and amendments to the claims, filed 05/09/2022, have been received and entered.  Claim 24 has been cancelled.  Claim 35 has been newly added.
Claims 15-23 and 25-35 are pending.

Election/Restrictions
Applicant’s election without traverse of the compound I-IVb-X (Species Election I) and acute and chronic inflammation (Species Election II) in the reply filed on 05/09/2022 is acknowledged.
The compound I-IVb-X has the following structure per Table 1:

    PNG
    media_image1.png
    122
    660
    media_image1.png
    Greyscale

Claims 15-23 and 25-35 read on the elected species.

Priority
This application is a 371 of PCT/EP2018/082146, filed 11/22/2018, which claims the benefit of EP 17203033.0, filed 11/22/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 05/19/2020 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  
Lined-through references fail to comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609 because they do not satisfy the stipulations of 37 C.F.R. 1.98(a) and/or §1.98(b) regarding the citation of non-patent literature. 37 C.F.R. §1.98(b) explicitly states that “[e]ach publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date and place of publication”. Applicant’s cited non-patent literature references 7, 13, 21, 33, and 37 in the IDS filed 05/19/2020 have been lined-through for failing to provide the relevant information required by 37 C.F.R. §1.98(b) and MPEP §609.04(a)(1), e.g., publication source and/or publication date and/or relevant pages of the publication. 
As such, the documents have been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 C.F.R. §1.97(e). MPEP §609.05(a).

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 15, 17, 20-23, and 25-35
Claims 15, 17, 20-23, and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of the compounds falling within the scope of the claimed genus of general structure (I) cannot be ascertained, rending the scope of the claims indefinite under 35 U.S.C. 112, 2nd Paragraph.
Firstly, the term "derivative" in claim 15, appearing in the expression "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework", is a relative term which renders the claims indefinite. In particular, "derivative" does not particularly point out the degree or type of derivation that the “core chromanyl or chromanyl quinone framework” may have in relation to chromanyl per se or chromanyl quinone per se and still be considered a "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework" as intended by Applicants. Applicants have failed to provide any specific definition for this term in the present specification. Rather, Applicants disclose two specific structures having numerous variable substituents thereon that are not at all representative of claimed "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework".

    PNG
    media_image2.png
    169
    500
    media_image2.png
    Greyscale

See Specification at page 4. 
A person of ordinary skill in the art would not be reasonably apprised what is intended to be encompassed by "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework".  For example, vitamin E has the following chemical structure having a “core chromanyl” framework.

    PNG
    media_image3.png
    84
    285
    media_image3.png
    Greyscale

It would not be apparent to a person of ordinary skill in the art the degree and type of derivation one could reasonably make to vitamin E such that it would still be considered to be a "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework".  Applicants appear to consider structure (IIIa) to be such a moiety, which requires completely removing the alkyl chain from vitamin E and inserting a carbonyl group.
Lacking a specific, limited definition of "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework", the skilled artisan would not be reasonably apprised of the metes and bounds of the subject matter for which Applicants seek patent protection. Rather, a subjective interpretation of the claimed language would be required. However, as such is deemed inconsistent with the tenor and express language of 35 U.S.C. § 112, second paragraph, the claims are deemed properly rejected.
Secondly, the metes and bounds of the structural motifs encompassed by the claimed “L” linker in general structure (I) are totally unclear.  Claim 15 recites:

    PNG
    media_image4.png
    57
    673
    media_image4.png
    Greyscale

A person of ordinary skill in the art would therefore construe L to be an optionally substituted carbon, nitrogen, or oxygen chain.  However, when one considers the structures of the only species disclosed by Applicants, of what the “L” linker is actually comprised is totally unclear.  Take, for example, the compound I-IVb-X depicted below.


    PNG
    media_image1.png
    122
    660
    media_image1.png
    Greyscale

Here, Applicants disclosed that “L” is “L19”, which is defined in the Specification as:

    PNG
    media_image5.png
    57
    656
    media_image5.png
    Greyscale

It is totally unclear in this structure where such a linker actually occurs “between the amide nitrogen atom and the distal nitrogen atom” as required by the recited “L” variable definition in Claim 15 since “N*” is required to structure IIa which has the following structure:

    PNG
    media_image6.png
    103
    73
    media_image6.png
    Greyscale

It appears that Applicants intend that these “L” linkers can form bonds with the R2 and/or R3 variables of the N* substituent, which is not clearly recited in the definition of “L” in Claim 15. 
	Thirdly, in the “T” variable substituent definition, Claim 15 recites it has “a carboxylic acid moiety substituted at the 2-position”, which a person of ordinary skill in the art would literally construe to mean -COOH is directly attached at the 2-position.  However, Applicants disclose and claim that T can be structure IIIb, which clearly does NOT have “a carboxylic acid moiety substituted at the 2-position”.

    PNG
    media_image2.png
    169
    500
    media_image2.png
    Greyscale

Rather, the carboxylic acid moiety is attached to a carbon chain.  If structure (IIIb) is intended by Applicants to fall within the scope of the recited “T” definition, the metes and bounds of the recited “a carboxylic acid moiety substituted at the 2-position” are totally unclear. 
	At bottom, Applicants appear to have made eight (8) compounds and are attempting to define variables that somehow encompass all of those compounds.  However, the minimalistic general structure (I) coupled to the definitions of the variable substituents thereon renders the scope of compounds encompassed by the instant claims totally unclear.  A person of ordinary skill in the art could not, from the words of the claims in view of the Specification, reasonably ascertain the metes and bounds of the compounds falling within the scope of the claimed genus of general structure (I).
	As a non-limiting example, the following compound would appear to fall within the scope of the definition of “compound represented by general structure (I)” as recited in Claim 15.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

This would appear to be a compound wherein T is a "water-soluble vitamin E derivative having a core chromanyl or chromanyl quinone framework and a carboxylic acid moiety substituted at the 2-position" connected to nitrogen via the carboxylic acid forming an amide moiety; L is a “linker” comprising 1 carbon atoms (-CH2-); and R1, R2, and R3 are H.  However, this compound is so structurally dissimilar to the example species disclosed by Applicants a person of ordinary skill in the art would not reasonably construe it to fall within the scope of the instant claims.

Claims 15-23 and 25-35
Claims 15-23 and 25-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The metes and bounds of diseases or conditions intended to be treated by Applicants using the claimed methods are totally unclear.  Claim 15 recites treating “a disease or condition mediated by or associated with enhanced mPEGS-1 expression or activity”.  Dependent Claims 21 and 35 recite treatment of a disease or condition selected from the recited Markush groups which include, inter alia, “acute and chronic inflammation”, “skin diseases”, “visceral diseases”, ear, nose mouth and throat diseases”, “viral and bacterial infections”, “an allergy”, “pain”, “an autoimmune disease”, “a breathing disorder or lung disease”, “a cancer”, “diabetic complications”, “a neurodegenerative disorder”, and “a cardiovascular disease”.
One struggles to ascertain what diseases or conditions would not fall within the scope of the instant claims.  It is unclear by what objective standard or metric one would use to determine whether any given disease or condition is “mediated by or associated with enhanced mPEGS-1 expression or activity”.  For example, it is unclear what it means for a disease or disorder to be “associated with” enhanced mPEGS-1 expression or activity.  
A person of ordinary skill in the art would not find it believable that all of the diseases and disorders recited in dependent Claims 21 and 35 are “a disease or condition mediated by or associated with enhanced mPEGS-1 expression or activity”.

Claim 20
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation "the symptoms mediated by enhanced mPEGS-1 expression or activity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 20 depends from Claim 15, which does not recite or require that there are any “symptoms” mediated by enhanced mPEGS-1 expression or activity.

Claims 21 and 35
Claims 21 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 21 and 35, the phrase "such as" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 21 and 35 recite numerous instances of “such as” language, which renders the claims unclear whether it is Applicants’ intent that what follows such language is a claim limitation or should be construed as non-limiting examples.  As a non-limiting example, “…skin diseases such as dermatitis, eczema, psoriasis, burns, acne vulgaris, hidradenitis suppurativa and tissue trauma…” renders it unclear whether the recited skin diseases is limited to only those recited skin diseases.

Claims 32-33
Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 32 is indefinite as being both incomplete, by its dependence on a cancelled claim (i.e. claim 24); and for lack of antecedent basis for its limitation  (“…the compound…”) which is not present in cancelled base claim 24. See MPEP § 608.01(n)(V) and 2173.05(e).
Amending claim 32 to refer to a claim which recites a compound, or deleting the claim,  would obviate the rejection.
Claim Rejections - 35 USC § 112, 1st Paragraph, Enablement
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-23, 25-31, and 34-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing acute or chronic inflammation in a subject comprising administering to the subject one of the eight (8) species recited in Table 1 of the Specification, does not reasonably provide enablement for i) treating any and all diseases and disorders “mediated by or associated with enhanced mPEGS-1 expression or activity” comprising administering to the subject one of the eight (8) species recited in Table 1 of the Specification and/or ii) reducing acute or chronic inflammation in a subject comprising administering to the subject other compounds of the claimed general structure (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a Scope of Enablement rejection.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:

The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1

	The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,
5) the state of the prior art,
6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:

The nature of the invention, and breadth of the claims
The invention is drawn to a method for treatment of a disease or condition “mediated by or associated with enhanced mPGES-1 expression or activity” comprising administering to a subject suffering from the disease or condition an effective amount of a compound represented by general structure (I) as defined in Claim 15.  
The breadth of compounds encompassed by the recited general structure (I) is indeterminable.  Applicants disclose eight (8) species having identical or very similar variable substituents.  See Table 1.  For example, the following compounds are representative:

    PNG
    media_image8.png
    542
    412
    media_image8.png
    Greyscale

However, the following hypothetical compounds also appear to fall within the scope of the claimed general structure (I) and are shown to indicate the immense breadth and diversity of the claimed genus.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The breadth of diseases or conditions “mediated by or associated with enhanced mPGES-1 expression or activity” is likewise indeterminable.  In dependent Claim 21 Applicants recite a Markush group of such diseases and conditions which includes, inter alia, “acute and chronic inflammation”, “skin diseases”, “visceral diseases”, “ear, nose mouth and throat diseases”, “viral and bacterial infections”, “an allergy”, “pain”, “an autoimmune disease”, “a breathing disorder or lung disease”, “a cancer”, “diabetic complications”, “a neurodegenerative disorder”, and “a cardiovascular disease”.  Applicants appears to be claiming a panacea capable of treating virtual every known disease ranging from allergies to all types of pain to all cancers to all neurodegenerative diseases and autoimmune diseases.
These factors weight against enablement for the full scope of the claimed invention.  A person of ordinary skill in the art would find it unbelievable that the same compound would be effective in treating, for example, cancer, diabetes, Alzheimer’s disease, allergies, and stroke.  

The state and predictability of the art, and relative skill of those in the art
While inhibitors of mPGES-1 are known and disclosed in the art and suggested as potential therapeutic agents, there is no evidence of record of their therapeutic activity in treating any disease or disorder in humans (Claim 34).  The treatment of “a disease or condition mediated by or associated with enhanced mPGES-1 expression or activity” generally is not considered enabled.  No compound (let alone a genus of compounds as broad as that presently claimed) has ever been found that can treat, inter alia, “acute and chronic inflammation”, “skin diseases”, “visceral diseases”, “ear, nose mouth and throat diseases”, “viral and bacterial infections”, “an allergy”, “pain”, “an autoimmune disease”, “a breathing disorder or lung disease”, “a cancer”, “diabetic complications”, “a neurodegenerative disorder”, and “a cardiovascular disease” generally, even though massive efforts have been directed towards this end.  Indeed, such a drug would be considered a panacea, a “Magic Bullet”, a “Miracle Drug”.  A single drug effective in treating everything from simple allergies to the common cold to cancer to Alzheimer’s disease.  
Since the claimed invention is contrary to what is known in the art of medicine, proof must be provided that this revolutionary drug has merit. Nearly all drugs are effective against only a limited group of closely related diseases. Here, however, Applicants assert that virtually every disease and condition known to man is somehow mediated by or associated with enhanced mPGES-1 expression or activity and simply inhibiting this enzyme will be effective to treat all such diseases and conditions.  This is, quite simply, not believable. A single compound, let alone a genus of compounds as broad as that claimed, effective in treating all of “acute and chronic inflammation”, “skin diseases”, “visceral diseases”, “ear, nose mouth and throat diseases”, “viral and bacterial infections”, “an allergy”, “pain”, “an autoimmune disease”, “a breathing disorder or lung disease”, “a cancer”, “diabetic complications”, “a neurodegenerative disorder”, and “a cardiovascular disease” generally would be a revolutionary exception.  Applicants are asserting that they succeeded where others have failed. Where extensive efforts have all failed, it is reasonable for the Patent and Trademark Office to require proof that the claimed invention actually works for this specific utility. It is well established that a utility rejection is proper when scope of enablement is not reasonably correlated to the scope of the claims. (In re Vaeck 20 USPQ2d 1439, 1444, In re Ferens 163 USPQ 609).
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The relative skill of those in the art is high, generally that of an M.D. or Ph.D.  That factor is outweighed, however, by the unpredictable nature of the art.  
It is well established that "the scope of enablement varies inversely with the degree of unpredictability of the factors involved” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 166 USPQ 18, at 24 (In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.), Nationwide Chemical Corporation, et al. v. Wright, et al., 192 USPQ 95 (one skilled in chemical and biological arts cannot always reasonably predict how different chemical compounds and elements might behave under varying circumstances), Ex parte Sudilovsky 21 USPQ 2d 1702 (Appellant's invention concerns pharmaceutical activity.  Because there is no evidence of record of analogous activity for similar compounds, the art is relatively unpredictable) In re Wright 27 USPQ2d 1510 (the physiological activity of RNA viruses was sufficiently unpredictable that success in developing specific avian recombinant virus vaccine was uncertain).  As long as the Specification discloses at least one method of making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112, 1st Paragraph is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  To that extent, if little is known in the prior art about the nature of the invention and the art is unpredictable, the Specification would need more detail as to how to make and use the invention in order to be enabling. See Chiron Corp v. Genetech, lnc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a specific and useful teaching.  The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction.  Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.")
Here, Applicants have screened eight (8) compounds for inhibition of mPGES-1 enzyme activity in vitro.  There is no evidence of record any of these eight compounds inhibit mPGES-1 in vivo, let alone that they are effective in treating any disease or condition.  As there is no evidence of actual therapeutic activity in a “subject” of any compound of the invention, the predictability of the art is, a priori, unpredictable, i.e., one cannot predict whether any given compound falling within the scope of the instant claims will inhibit mPGES-1 expression or activity in vitro, let alone in vivo, and even if a compound does so there is no predictability as to its therapeutic efficacy for the treatment of any given disease or condition.

The amount of direction or guidance provided and the presence or absence of working examples
	The specification provides no direction or guidance for making any compound of the invention.  No synthetic methodology or synthetic schemes are disclosed by Applicants.
The Specification provides only broad, general guidance for using the claimed compounds for treating a subject.  Applicants describe that the compounds can be incorporated into pharmaceutical compositions and administered in an “effective amount”.  No compound of the invention was administered to any “subject”.
The Specification describes assays for screening compounds for inhibition of mPGES-1 enzyme activity in vitro.  See Example 2.  
There are no working examples or models described for treatment of any disease or condition.
The mPGES-1 enzyme activity assay provides evidence that eight (8) specific compounds of the present invention inhibit mPGES-1 enzyme activity in vitro.  However, there is no evidence of record that inhibition of mPGES-1 enzyme activity in vitro predictably correlates to in vivo therapeutic efficacy as presently claimed.  Thus, there are no working examples correlating inhibition of mPGES-1 enzyme activity with efficacy in the treatment of any disease or condition using the claimed compounds (i.e., Applicants have not shown that inhibition of mPGES-1 enzyme activity with a compound of the invention correlates to in vivo therapeutic efficacy with the same compound).  
The quantity of experimentation necessary
	Because of the known unpredictability of the art (as discussed supra) and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that the full scope of the instantly claimed genus of compounds could be predictably used as a treatment for the full scope of the instantly claimed diseases and conditions as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
In the instant case, Applicants have presented a general idea that because eight (8) compounds having very similar structures inhibited mPGES-1 enzyme activity in vitro then any and all compounds of general structure (I) must therefore, a priori, be useful in the treatment of any and all diseases and conditions “mediated by or associated with enhanced mPGES-1 expression or activity”.  However, the claims encompass an indeterminate number of compounds having a plethora of chemically and biologically distinct substituents.  Applicants appear to have made and tested eight (8) compounds of very similar structure.  For example, the following compounds are representative:

    PNG
    media_image8.png
    542
    412
    media_image8.png
    Greyscale

It is evident that a very small percentage of the claimed compounds were actually synthesized and tested (for mPGES-1 inhibitory activity in vitro) by Applicants and all of the synthesized compounds were closely related in structure and nowhere close to being commensurate in scope with the claimed genus.  
	The following hypothetical compounds also appear to fall within the scope of the claimed general structure (I) and are shown to indicate the immense breadth and diversity of the claimed genus.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

These compounds, and compounds like them, have not been synthesized or tested.  One skilled in the art would not reasonably expect that these compounds would have similar activity to the compounds screened by Applicants.  Given the extremely diverse compounds encompassed by the claims and the limited examples provided in the specification, the skilled artisan cannot predict what structural features (other than those of the compounds actually tested) are important for mPGES-1 enzyme inhibition.  In other words, the structure activity relationship demonstrated in the examples is limited to a very small sub-genus of compounds.  
Determining if any particular compound of the claimed general structure (I) would treat any particular disease state would require synthesis of the compound (with no guidance or direction provided by Applicants), screening for inhibition of mPGES-1 enzyme activity in vitro, formulation into a suitable dosage form, and subjecting it to an in vivo model of that disease or to testing in an assay known to correlate to in vivo efficacy of such treatment.  This is undue experimentation given the breadth of the claims, the state and predictability of the art, the limited guidance and direction provided by Applicants, and the limited working examples.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 17, 20-23, 25-31, and 34-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USP No. 9,388,156 (Issued July 12, 2016).
USP ‘156 teaches a method of treating or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound of general formula (I):

    PNG
    media_image10.png
    107
    266
    media_image10.png
    Greyscale

See Claim 9.
	The genus recited in Claim 9 of the ‘156 patent anticipates the claimed genus of general structure (I) as recited in instant Claims 15 and 17.
	As per Claims 28 and 30-31, Claim 10 of the ‘156 patent, which depends from Claim 9, recites:

    PNG
    media_image11.png
    288
    280
    media_image11.png
    Greyscale

See Claim 10.
	As per Claims 21 and 35, Claim 11 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactacidosis, Stroke (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates. See Claim 11.  See also col. 21, lines 27-45.
	Also as per Claims 21 and 35, Claim 12 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 12. See also col. 21, lines 46-67.
	As per Claims 22 and 25-26, an effective amount of the compounds of the invention are within the dosage range of about 0.1 mg/kg to about 300 mg/kg, which may be administered in divided dosage of two, three, or four times daily. See col. 33, lines 27-55.
	As per Claim 23, the compounds of the invention may be administered orally. See col. 31, lines 28-33; col. 32, lines 12-27.
	As per Claims 27 and 34, in the methods of the invention, “subject”, “individual”, or “patient” is understood to be an individual organism, preferably a vertebrate, more preferably a mammal, most preferably a human. See col. 22, lines 1-4.


Claim(s) 15, 17, 20-23, 27-31, and 34-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USP No. 9,913,841 (Issued Mar. 13, 2018; Filed Jun. 17, 2015).
As per Claims 15, 17, 20-21, 28-31, and 35, USP ‘841 teaches the present invention relates to (6-hydroxy-2,5,7,8-tetramethylchroman-2-yl)(piperazin-1-yl)methanone or N,6-di-hydroxy-2,5,7,8-tetramethylchroman-2-carboxamide or a pharmaceutically acceptable salt or base thereof for use in the treatment of chronic obstructive airway diseases, preferably chronic obstructive pulmonary disease (COPD) or asthma or bronchiectasis, more preferably chronic obstructive pulmonary disease (COPD). See Abstract.  See also Claim 1:

    PNG
    media_image12.png
    351
    280
    media_image12.png
    Greyscale

	As per Claim 23, the administering comprises oral administration. See Claim 2.
	As per Claims 27 and 34, it is implicit throughout USP ‘841 that the subject to be treated is a human subject.
	As per Claim 22, the amount of compound according to the present invention to be administered per actuation of an inhaler is about 1 mmol or less, preferably about 0.3 mmol or less. The molecular weight of the compound being generally below 400 g/mol, this means that the amount to be administered per actuation is about 200 mg or less, preferably about 100 mg or less. Generally, the amount of compound according the present invention is 1 μmol or more, preferably about 10 μmol or more. Generally, the amount of compound will be about 100 μg or more. See col. 7, lines 46-56.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



U.S. Patent No. 9,388,156
Claims 15, 17, 20-23, 25-31, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,388,156. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘156 patent claims encompass administering compounds falling within the scope of the claimed genus to subjects having diseases/conditions falling within the scope of the claimed diseases/conditions.
Specifically, the ‘156 patent teaches a method of treating or suppressing symptoms associated with a mitochondrial disorder or condition associated with mitochondrial dysfunction, comprising administering to a subject in need thereof a compound of general formula (I):

    PNG
    media_image10.png
    107
    266
    media_image10.png
    Greyscale

See Claim 9.
	The genus recited in Claim 9 of the ‘156 patent anticipates the claimed genus of general structure (I) as recited in instant Claims 15 and 17.
	As per Claims 28 and 30-31, Claim 10 of the ‘156 patent, which depends from Claim 9, recites:

    PNG
    media_image11.png
    288
    280
    media_image11.png
    Greyscale

See Claim 10.
	As per Claims 21 and 35, Claim 11 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactacidosis, Stroke (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates. See Claim 11.  See also col. 21, lines 27-45.
	Also as per Claims 21 and 35, Claim 12 of the ‘156 patent, which depends from Claim 9, recites that the disorder is selected from the group consisting of Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 12. See also col. 21, lines 46-67.
	Respecting Claims Claims 22-23, 25-27, and 34, an effective amount of the compounds of the invention are within the dosage range of about 0.1 mg/kg to about 300 mg/kg, which may be administered in divided dosage of two, three, or four times daily (col. 33, lines 27-55), the compounds of the invention may be administered orally (col. 31, lines 28-33; col. 32, lines 12-27), and “subject”, “individual”, or “patient” defined to be an individual organism, preferably a vertebrate, more preferably a mammal, most preferably a human (col. 22, lines 1-4).

U.S. Patent No. 11,285,130
Claims 15-23, 25-31, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,285,130. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘130 patent recites methods of treating or suppressing symptoms associated with a mitochondrial disorder or with a disease or condition associated with mitochondrial dysfunction by administration of a total daily dose in the range of about 10 to 1000 mg of a compound of general structure (I), wherein the mitochondrial disorder is a disorder selected from the group consisting of: Myoclonic epilepsy; Myoclonic Epilepsy with Ragged Red Fibers (MERRF); Leber's Hereditary Optic Neuropathy (LHON); neuropathy ataxia and retinitis pigmentosa (NARP); Mitochondrial Myopathy, Encephalopathy, Lactic acidosis, Stroke-like episodes (MELAS); Leigh syndrome; Leigh-like syndrome; Dominant Optic atrophy (DOA); Kearns-Sayre Syndrome (KSS); Maternally Inherited Diabetes and Deafness (MIDD); Alpers-Huttenlocher syndrome; Ataxia Neuropathy spectrum; Chronic Progressive External Ophthalmoplegia (CPEO); Pearson syndrome; Mitochondrial Neuro-Gastro-Intestinal Encephalopathy (MNGIE); Sengers syndrome; 3-methylglutaconic aciduria, sensorineural deafness, encephalopathy and neuro-radiological findings of Leigh-like syndrome (MEGDEL); myopathy; mitochondrial myopathy; cardiomyopathy; and encephalomyopathy, SURF1 (COX deficient Leigh syndrome due to complex IV surfeit protein deficiency) and isolated or combined OXPHOS deficiencies with so far unsolved genetic defect including disturbed pyruvate oxidation and ATP plus PCr production rates; and wherein the disease or condition associated with mitochondrial dysfunction is a disease or condition selected from the group consisting of: Friedreich's Ataxia (FRDA); renal tubular acidosis; Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease; developmental pervasive disorders; hearing loss; deafness; diabetes; ageing; and adverse drug effects hampering mitochondrial function. See Claim 1.
The compounds and treated diseases/conditions of the ‘130 patent anticipate the claimed genus of compounds and diseases/conditions.  Specifically, the compounds of the ‘130 patent are the same compounds recited in instant claims 16-19 and diseases/conditions include, inter alia,  Parkinson's disease; Alzheimer's disease; amyotrophic lateral sclerosis (ALS); Huntington's disease as specifically recited in instant Claims 21 and 35.
Dependent Claims 5 and 7-9 of the ‘130 patent correspond to instant Claims 23 and 25-27.

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  
                                                                                                                                                                                                      UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.